Case 7:18-cv-00160-LSC Document 92-5 Filed 03/04/19 Page 1 of 4            FILED
                                                                  2019 Mar-04 PM 05:30
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




     Exhibit A-4




                                                             App. 196
         Case 7:18-cv-00160-LSC Document 92-5 Filed 03/04/19 Page 2 of 4




                                 CONSENT RESOLUTIONS OF
                                 THE BOARD OF MANAGERS
                                  OF WALKER FOODS, LLC

        The undersigned, constituting all of the members of the Board of Managers (the "Board")
of WALKER FOODS, LLC ("Company"), a Delaware limited liability company, do hereby give
their written consent (a) to the dispensation of a meeting of the Board, and (b) to the taking of the
following actions, which actions could have been taken by them had said meeting been held, as
set forth in the Limited Liability Company Agreement of Walker Foods, LLC (the "LLC
Agreement"):

        WHEREAS, Michael Rogers ("Mr. Rogers") is an employee of Simmons Prepared
Foods, Inc. ("Simmons") designated by Simmons to act as the Chief Operating Officer ("COO")
of the Company; and

       WHEREAS, Simmons has informed the Board that Simmons has suspended Mr. Rogers
and intends to terminate his employment for cause, as defined in the Employment Agreement
entered into between Simmons and Mr. Rogers; and

       WHEREAS, Simmons, as the holder of a Majority in Interest of the Class B Member
Units of the Company, has removed Mr. Rogers as a Class B Manager of the Company and
designated David Jackson to succeed Mr. Rogers as a Class B Manager, all pursuant to the LLC
Agreement; and

        WHEREAS, as a result of his suspension and intended termination, Mr. Rogers may no
longer act as the COO of the Company; and

       WHEREAS, the Company has used office space leased, directly or indirectly, by Mr.
Rogers (for which the Company has paid a monthly rent), in which office various administrative
functions of the Company have been performed; and

        WHEREAS, computers and other equipment belonging to Simmons or the Company is
located at such office and Simmons will secure possession of such computers and equipment.

        NOW, THEREFORE, BE IT RESOLVED, that as a result of his suspension and intended
termination, the Board hereby (a) acknowledges that Mr. Rogers shall no longer act as the COO
of the Company, effective immediately, (b) revokes and terminates all prior authority previously
granted by the Company to Mr. Rogers, as COO or otherwise, including; without limitation, all
signature authority with respect to the Company's bank accounts, (c) revokes all credit cards and
debit cards, if any, previously provided by the Company to Mr. Rogers or Kyle Rogers, and (d)
revokes and terminates all prior authority previously granted by the Company to Kyle Rogers
including, without limitation, all signature authority with respect to the Company's bank
accounts.

       RESOLVED, that the Board authorizes John Staples, an employee of Simmons, to act as
General Manager of the Company, on an "at-will basis" and subject to the discretion of the



 '109331v2
                                                                                           App. 197
CONFIDENTIAL                                                                         Simmons 000555
         Case 7:18-cv-00160-LSC Document 92-5 Filed 03/04/19 Page 3 of 4




Board and, as General Manager of the Company, he shall report to the Company's Chief
Executive Officer and the Board.

      RESOLVED, that John Staples is hereby authorized to become a signatory on the
Company's bank accounts replacing Mr. Rogers and Kyle Rogers, who shall each be
immediately removed as a signatory.

        RESOLVED, that the Board hereby authorizes the Company, as soon as practicable and
subject to any legal or contractual requirements, to cease using the office space at 124 West
Meadow, Fayetteville, Arkansas 72701 and to move the various administrative functions to the
Savannah office of Renaissance Man Food Services, LLC ("RMFS") or to the Simmons offices
(as agreed upon by John Staples, the Company's Chief Executive Officer and Simmons).

        RESOLVED, that the Board should have a meeting on or before April 15, 2009, to
include John Staples, to address various business matters, including matters related to the
relationship between the Company and Renaissance Man Food Services, LLC ("RMFS") and a
restructuring of the Company's business operations (including, without limitation, a restructuring
of the Company and RMFS sales force and compensation structures).

        RESOLVED, that this Written Consent may be executed by facsimile or otherwise in one
or more counterparts, each of which shall be deemed an original, but which shall together
constitute one and the same document.

        RESOLVED, that the original of this Written Consent, after execution by the undersigned,
shall be inserted in appropriate order in the minute book of the Company.




                                 Signatures on Following Page




                                                2
17109331v2
                                                                                        App. 198
CONFIDENTIAL                                                                      Simmons 000556
         Case 7:18-cv-00160-LSC Document 92-5 Filed 03/04/19 Page 4 of 4




       IN WITNESS WHEREOF, the undersigned, being all of the members of the Board, have
duly executed these Consent Resolutions, effective as of April ___, 2009, thereby agreeing that the
foregoing resolutions shall be of the same force and effect as if regularly adopted at a meeting of the
Board of Managers held upon due notice




                                               David Jackso



                                               Michael Jones




                                                  3
17109331v2
                                                                                                 App. 199
CONFIDENTIAL                                                                          Simmons 000557
